FILED
                            NOT FOR PUBLICATION                             JAN 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30074

               Plaintiff - Appellee,             D.C. No. 6:08-cr-00023-DWM

  v.
                                                 MEMORANDUM *
STEPHEN E. FARRELL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Stephen E. Farrell appeals from the 24-month sentence imposed following

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Farrell contends that the district court erred under United States v. Miqbel,

444 F.3d 1173 (9th Cir. 2006), and Tapia v. United States, 131 S. Ct. 2382 (2011),

by improperly basing his sentence on the need for punishment and rehabilitation.

This contention is belied by the record.

      Farrell also contends that his sentence is substantively unreasonable. The

24-month sentence is substantively reasonable in light of the totality of the

circumstances and the 18 U.S.C. § 3583(e) sentencing factors, particularly the need

for the sentence imposed to protect the public and to sanction Farrell for his breach

of trust. See United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007).

      AFFIRMED.




                                           2                                    11-30074